EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm We hereby consent to the use in this Post Effective Amendment No. 1 to the Registration Statement on FormS-1 (File No.333-175507) of our report dated March31, 2011 (except for Notes1 and2 for which the date is March23, 2012), relating to the consolidated financial statements of WaferGen Bio-systems, Inc. included in its Annual Report on Form10-K for the year ended December31, 2011, filed with the Securities and Exchange Commission. We also consent to the references to us under the headings “Experts” in such Registration Statement. /s/ Rowbotham and Company LLP San Francisco, California April 27, 2012
